TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00596-CV




                                     Larry Johnson, Appellant

                                                     v.

                            The Court of Criminal Appeals, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. GN300775, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Because appellant Larry Johnson has failed to file an appellant’s brief, we will

dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

               The Clerk of this Court filed the clerk’s record in this cause on October 2, 2003.

Thus, appellant’s brief was due November 3, 2003. See id. 38.6(a)(1). By postcard dated December

4, 2003, the Clerk of this Court notified the parties that the appeal was subject to dismissal for want

of prosecution unless appellant tendered a motion by December 9, 2003, reasonably explaining the

failure to file a brief. See id. 38.8(a)(1). Appellant has submitted neither a brief nor a motion

reasonably explaining the failure to file a brief.
               Accordingly, we dismiss the appeal for want of prosecution on our own motion. See

id. 42.3(b).




                                            Bob Pemberton, Justice

Before Justices Kidd, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: January 29, 2004




                                               2